The State moves for a rehearing. The question involved is the sufficiency of the facts. There is no dispute over the fact that appellant put a hog in a pen near a road open to the public and along which many people passed about the time of this alleged theft. When Mr. Ernest Gay, the alleged owner of the stolen hog, went to this pen with other witnesses and inspected the hog and claimed it, he was then told by appellant's wife that her husband had bought the hog from James Bell, and that they were going to keep it. James Bell went to appellant's pen, examined the hog therein, and testified on this trial that he raised that hog and sold it to this appellant. Bell's wife testified to the same thing. Webb Price testified that he was a farmer and worked about 120 acres of land, and that he knew James Bell, and was familiar with the hog in question; that Bell had rented land from him, and this particular hog was around his premises while it was growing up, and that he knew it, and that the hog in appellant's pen was the hog raised by Bell. Sam McManus testified that he knew the hog sold by James Bell to appellant, and had known it ever since it was born, and that he went to appellant's pen and examined the hog therein, and that it was the hog raised by James Bell. McManus was a farmer, owning 100 acres of land in Burleson County. Appellant took the stand and testified that he bought the hog from James Bell, and put it in the pen where it was seen by witnesses, and that he did not steal it, and that he had never been charged with or convicted of any felony. Appellant introduced seven men, one of them a justice of the peace, and all these witnesses testified they had known him for many years, and that his reputation in the community where he resided for honesty was good. The State introduced four witnesses, the owner of the alleged stolen hog, his son and grandson, and another witness, who *Page 100 
testified positively that the hog belonged to said alleged owner.
The criminal courts are not places to settle propositions of title to property in dispute. The large bulk of the disinterested testimony in this case seemed to support the claim of appellant. Certainly the testimony is not sufficient to show that appellant fraudulently took from the alleged owner his property without his knowledge or consent, and with the intent to defraud said owner and to appropriate it.
The State's motion for rehearing is overruled.
Overruled.